IN THE SUPREME COURT OF THE STATE OF NEVADA


                      NICKI BOYD,                                           No. 70459
                                               Appellant,
                                    vs.
                      THE STATE OF NEVADA,
                                        Respondent.
                      NICKI BOYD,                                           No. 70508
                                        Appellant,
                                    vs.
                      THE STATE OF NEVADA,                                  FILED
                                        Respondent.                          JUL 1 5 2016



                                           ORDER DISMISSING APPEALS

                                  These appeals were initiated by the filing of pro se notices of
                      appeal. Eighth Judicial District Court, Clark County; Douglas Smith,
                      Judge.
                                  Appellant's notices of appeal fail to designate any appealable
                      decisions of the district court. Accordingly, we
                                  ORDER these appeals DISMISSED.




SUPREME COURT
        OF
     NEVADA


(0) 1947A    4E1p9.
                 cc: Hon. Douglas Smith, District Judge
                      Nicki Boyd
                      Roy L. Nelson, III
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             e                                     2
(0) 1947A